Exhibit 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (“Agreement”) is entered into by and between PPG
Industries, Inc. (“PPG”) and Robert J. Dellinger (“Dellinger”) on the date set
forth below.

WHEREAS, Dellinger has been employed by PPG as Senior Vice President, Finance
and Chief Financial Officer in Pittsburgh, Pennsylvania;

AND WHEREAS, Dellinger and PPG have discussed the terms and conditions under
which Dellinger’s employment with PPG will end;

NOW, THEREFORE, PPG and Dellinger, for good and sufficient consideration, and
intending to be legally bound, agree as follows:

1. Dellinger shall resign from his position as Senior Vice President, Finance
and Chief Financial Officer effective June 10, 2011. Thereafter, Dellinger shall
provide any requested transition assistance to the new Chief Financial Officer
until the end of Dellinger’s employment with PPG pursuant to his voluntary
resignation, effective June 30, 2011 (the “Separation Date”). Dellinger may
thereafter elect to continue medical and dental benefits for a period of 18
months under the law known as “COBRA” (The Consolidated Omnibus Benefits
Reconciliation Act) at the applicable COBRA premium.

2. PPG shall pay Dellinger a lump-sum cash separation payment in the amount of
$800,000.00. PPG shall pay Dellinger an additional amount of $250,000.00, which
is in lieu of any bonus payment he might otherwise have been eligible to receive
for 2011. These payments, less applicable withholdings, shall be made as soon as
administratively practicable, and in no event more than thirty (30) days, after
the later of either (i) seven days from the day on which Dellinger signs this
Agreement without revoking it, or (ii) the Separation Date.

3. Dellinger’s entitlement to Awards issued to him in 2009 and 2010 under the
PPG Industries, Inc. Omnibus Incentive Plan shall be as follows:

 

  a. The Nonqualified Stock Option Awards shall vest upon the later of the
Separation Date and the Effective Date of this Agreement, may be exercised at
any time through the original expiration date and shall otherwise remain subject
to the terms of the agreements pursuant to which they were granted.

 

  b. Effective as of the later of the Separation Date or the Effective Date,
Dellinger shall be entitled to the same Awards of Restricted Stock Units to
which he would have been entitled had his employment continued through the
Vesting Dates of such Awards, as provided in the applicable award agreements and
such Restricted Stock Units shall otherwise remain subject to the agreements
pursuant to which they were granted.

 

  c. Effective as of the later of the Separation Date and the Effective Date,
Dellinger shall be entitled to TSR Awards, on a prorated basis in the manner set
forth in Section 1(E) of the applicable agreements, pursuant to which such TSR
Awards were granted and shall otherwise remain subject to the terms and
conditions of such agreements.

All awards issued to Dellinger in 2011under the PPG Industries, Inc. Omnibus
Incentive Plan shall be forfeited in accordance with the terms of the agreements
pursuant to which they were issued.

4. Dellinger acknowledges and agrees that, other than the payments and benefits
expressly being provided to him in this Agreement, he has received all
compensation and benefits to which he is entitled from PPG, is not entitled to
any other payments or benefits from PPG, and will not receive any further
payments or benefits from PPG after the Separation Date.

 

1



--------------------------------------------------------------------------------

5. Dellinger, for himself, his heirs, and anyone else who would have the right
to sue on his behalf or in his place (“successors and assigns”), fully and
forever releases PPG, its affiliated companies, their respective shareholders,
directors, officers, employees and employee benefit plans from all claims,
causes of action or obligations of every nature whatsoever, whether known or
unknown, arising out of or relating to Dellinger’s employment with PPG, the end
of his employment with PPG, or relating to any other act, event or failure to
act that has occurred before the date this Agreement is signed. Examples of the
claims which Dellinger is giving up by signing this Agreement include, but are
not limited to, claims for breach of express or implied contracts, claims of
intentional wrongdoing, claims for negligent or reckless wrongdoing, claims for
violation of any federal, state or local law, including laws prohibiting
employment discrimination, such as, for example, the federal Age Discrimination
in Employment Act (which is referred to hereafter as the “ADEA”).

By signing this Agreement, Dellinger does not release or give up his right to:
(i) file a charge of discrimination with the U.S. Equal Employment Opportunity
Commission (“EEOC”) or similar state agency, (ii) provide assistance or
participate in any investigation or hearing conducted by the EEOC or similar
state agency, (iii) file a lawsuit to challenge whether or not the release in
this Paragraph 5 is a valid and effective as to claims of age discrimination
under the ADEA, (iv) file a lawsuit to enforce this Agreement, or (v) assert
claims that by law cannot be released, such as workers’ compensation claims and
claims for vested retirement benefits. If a charge of discrimination is filed
with the EEOC, however, the release in this Paragraph 5 means that Dellinger
will not be entitled to receive any money or other individual remedy as a result
of that charge.

6. Nothing in this Agreement shall be construed as an admission by PPG of any
liability to Dellinger.

7. Dellinger acknowledges and agrees that:

a. he has entered into this Agreement voluntarily and that no person has made
any promises to him to induce him to sign this Agreement other than promises
that are contained in this Agreement itself;

b. the Release and Waiver of rights and claims as set forth in this Agreement
are in exchange for valuable consideration which he would not otherwise be
entitled to receive but for this Agreement;

c. he has carefully read and fully understands the provisions of this Agreement,
including the release and waiver of claims;

d. he has had the opportunity to take at least twenty-one (21) days from June 6,
2011 to decide whether he wants to sign this Agreement, and that no one has
pressured him to sign the Agreement sooner.

e. he has been advised in writing that he should consult with an attorney of his
own choice prior to executing this Agreement; and

f. he shall have seven (7) days after signing this Agreement to revoke it by
providing written notice of revocation to Craig Jordan, Vice President, Human
Resources, PPG Industries, One PPG Place, Pittsburgh, PA 15272, and the
Agreement will not be effective or enforceable until the 8th day after Dellinger
signs it without revoking it (the “Effective Date”).

 

2



--------------------------------------------------------------------------------

g. his resignation was due to health-related personal reasons and was not due to
any disagreement with the Company.

8. The parties agree that this Agreement is the entire agreement between the
parties and represents their full and complete understanding regarding
Dellinger’s employment with PPG and the end of his employment. This Agreement
supersedes all prior or contemporaneous agreements, express or implied, between
Dellinger and PPG relating to the subject matter of this Agreement except for
any agreements regarding the disclosure of confidential information and
agreements expressly referenced herein.

9. The provisions of this Agreement are intended to and shall be interpreted and
administered so as to not result in the imposition of additional tax or interest
under Section 409A of the Internal Revenue Code if applicable.

IN WITNESS WHEREOF, the parties have signed this Agreement on the date or dates
set forth below.

 

Date:   June 8, 2011     /s/ Robert J. Dellinger       Robert J. Dellinger

 

    PPG Industries, Inc. Date:   June 8, 2011     By:   /s/ J. Craig Jordan    
    J. Craig Jordan

 

3